DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 02/24/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

By the amendment of 02/24/2022, claims 1, 4, 9, 12, 16 and 19 are amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant notes (Remarks page 9) that the Examiner did not hold an interview as requested in the AFCP of 01/11/2022. However, the AFCP Decision of 02/22/2022 notes that the after final amendment could not be reviewed and a search conducted within the guidelines of the pilot program and as such the after final amendment was treated under pre-pilot procedure.
Applicant’s arguments (Remarks pages 9-14) with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 2013/0135108 published 05/30/2013, hereafter “Alameh”) in view of Franceschetti et al. (US 2015/0355612 filed 06/05/2015 and published 12/10/2015, hereafter “Franceschetti”).

Regarding claim 1, Alameh discloses a method comprising: 
detecting, by one or more sensor devices (¶19) integrated with a computing device (¶15-16), that a user of the computing device intends to sleep (¶15-16) based on historical sleep ritual activities (¶24: personal history, ¶25: predicting tasks from prior user history matching current context, ¶26), wherein the computing device is mobile or wearable (¶13, Fig. 1A); 
causing, by the computing device, a reminder notification to be presented on a display of the computing device (¶27) that prompts the user to prepare one or more secondary devices for sleep (¶33: prompt user reminder of schedules at the wearable device and/or a remote device); 
obtaining, by the computing device, for each of the one or more secondary devices, a desired sleep state specified by the user in which each of the one or more secondary devices is to be placed while the user sleeps (¶31-32: configuration information regarding reminders and tasks initially configured by user).
Alameh fails to disclose causing, by the computing device, for each of the one or more secondary devices, a current state to change to the desired state for sleep.  
Franceschetti discloses a method of identifying a sleep phase for a user and controlling home appliances based on said sleep phase (¶11).  In particular, Franceschetti discloses identifying a pre-sleep state of a user from sensors of a wearable device (¶65), and based on this identification, controlling one or more secondary devices to a bedtime state according to predetermined user desires (¶62-65).  Therefore it would have been obvious to one having ordinary skill in the art and the teaches of Alameh and Franceschetti before them before the effective filing of the claimed invention to combine the home appliance state control based on a detected pre-sleep state, as taught by Franceschetti, with the reminder/alert of tasks to perform at a secondary device on detection of a pre-sleep state from the wearable of Alameh.  One would have been motivated to make this combination in order to further automate tasks providing convenience to the user, as suggested by Franceschetti (¶9: automating appliance so the user does not have to manually turn it on or remember to turn it on).

Regarding claim 2, Alameh and Franceschetti disclose the method as recited in claim 1, and Alameh further discloses wherein the detecting that the user of the computing device intends to sleep comprises: 
receiving, by the computing device, device state information from a secondary device through a wireless connection between the secondary device and the computing device (¶16: pre-sleep state detected or inferred from physiological, environmental or contextual circumstances, ¶19: sensor devices wirelessly linked to provide related data); 
identifying, by the computing device, user activities based on the received device state information (¶25: predicting tasks from prior user history of current context, ex. device operation); 
obtaining, by the computing device, sleep ritual activity information corresponding to the user, the sleep ritual activity information identifying a plurality of historical sleep ritual activities that the user historically performs before sleeping (¶25: predicting tasks based on current context from prior user history); 
comparing, by the computing device, the detected user activities to the historical sleep ritual activities to produce a comparison (¶25: predicting tasks based on current context from prior user history); and 
determining, by the computing device, that the user intends to sleep at a current time based on the comparison (¶25: predicting tasks based on current context from prior user history).  

Regarding claim 3, Alameh and Franceschetti disclose the method as recited in claim 2, and Alameh further discloses wherein the historical sleep ritual activities are selected from a group consisting of: use of the one or more secondary devices, a personal hygiene activity, a personal security activity, and an energy conservation activity (¶16, ¶19).  

Regarding claim 4, Alameh and Franceschetti disclose the method as recited in claim 1, and Alameh further discloses: 
obtaining, by the computing device, a plurality of motion samples (Fig. 2, ¶18-19: computing device receives motion data from motion sensor);
storing, by the computing device, at least some of the plurality of motion samples to a motion database in memory of the computing device (Fig. 2, ¶18, ¶22-23: memory of computing device arranges and stores information of the other components); and
mapping, by the computing device, each stored motion sample to a corresponding activity in a set of historical sleep ritual activities (¶25: matching a current context with user context history);
wherein the detecting that the user of the computing device intends to sleep comprises:
detecting motion of the computing device using one or more motion sensors integrated with the computing device (¶18-19);
identifying, by the computing device, one or more historical sleep ritual activities based on a comparison of the detected motion to motion samples stored to the motion database (¶25-26), and
determining, by the computing device, that the user intends to sleep at a current time based on the comparison (¶26-27).
  
Regarding claim 5, Alameh and Franceschetti disclose the method as recited in claim 2, and Alameh further discloses wherein detecting the user activities comprises: 
receiving sensor data from one or more sensor devices integrated with the computing device (¶18-19); and 
identifying the user activities based on the received sensor data (¶25-26).  

Regarding claim 6, Alameh and Franceschetti disclose the method as recited in claim 1, and Alameh further discloses: 
receiving, by the computing device of Alameh and Franceschetti, user input confirming intent to prepare the one or more secondary devices for sleep prior to causing, for each of the one or more secondary devices, the current state to change to the desired state for sleep (¶34), and
Franceschetti further discloses wherein the current state is changed to the desired state for sleep in response to receiving the user input (¶62-65).  

Regarding claim 7, Alameh and Franceschetti disclose the method as recited in claim 1, and Franceschetti further discloses wherein the current state is changed to the desired state for sleep automatically by the computing device (¶62-65).  

Regarding claim 8, Alameh and Franceschetti disclose the method as recited in claim 1, and Franceschetti further discloses wherein the computing device sends a message to each of the one or more secondary devices, the message causing the one or more secondary devices to change the current state to the desired state for sleep (¶63).

Regarding claims 9-15, claims 9-15 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claims 16-19 and 20, claims 16-19 and 20 recite limitations similar to claim 1-4 and 7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al.
US 20140197946 A1
Portable monitoring devices and methods of operating the same
Kahn et al.
US 20130018284 A1
Sleep monitoring system
Spiegel
US 20150242585 A1
Method and apparatus for monitoring a user and providing a schedule for a user
Main et al.
US 10314407 B1
Intelligent sleep ecosystem
Suzuki et al.
US 20060224047 A1
Sleepiness prediction apparatus and sleepiness prediction method
Vargas et al.
US 20090143114 A1
Sleep mode for mobile communication device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179